Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 9/14/2021. Claims 1-20 are currently pending and claims 1, 7, and 15 are the independent claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- of U.S. Patent No. 11,150,879 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as seen below. For brevity, claims 1-6 and 13-15 are shown below as claims 7-12 recite non-transitory computer readable mediums having similar limitations to the methods of claims 1-6, respectively, and claims 16-17 and 18-20 recite systems having similar limitations to the non-transitory computer readable mediums of claims 13-14 and the methods of claims 2-4, respectively.
Current application 17/474,237
US Patent 11,150,879 B2
1. A method for building a software application that includes a computer-implemented business process, the method comprising: 

obtaining, by a processor, a process specification for the computer-implemented business process specifying a plurality of activities, each activity representing a different type of work to be done as part of the computer-implemented business process; 





creating, by the processor, a first activity fragment, the first activity fragment comprising a first activity fragment name, a first activity fragment type, a first activity fragment configuration, and a parameter to configure software code for the first activity fragment type; 











storing the first activity fragment; 


obtaining, by the processor, an instruction to configure a first activity of the plurality of activities, the instruction to configure the first activity including an activity fragment identifier; 

making a determination whether the activity fragment identifier resolves to the first activity fragment from a plurality of activity fragments; and 







responsive to determining the activity fragment identifier resolves to the first activity fragment, 
building the first activity to include the software code for the first activity fragment type configured according to the parameter.
1. A method for creating software application processes, comprising:…



…obtaining, by the processor, 
a process specification for a computer-implemented business process executable to perform a series of tasks to perform an operation, the process specification specifying a plurality of activities to perform the series of tasks, each activity in the plurality of activities representing a different type of work to be done as part of the computer-implemented business process;…

 …creating, by a processor, a first activity fragment, the first activity fragment comprising a first activity fragment name and a first activity fragment configuration, wherein creating the first activity fragment comprises receiving from an application designer: the first activity fragment name for the first activity fragment; an indication of a first activity fragment type for the first activity fragment, the first activity fragment type selected from a plurality of activity fragment types, each activity fragment type of the plurality of activity fragment types associated with software code for that activity fragment type; and a parameter to configure the software code for the first activity fragment type; 

storing the first activity fragment;… 


obtaining, by the processor, an instruction to configure a first activity of the plurality of activities, the instruction to configure the first activity including an activity fragment identifier; 

making a determination that the activity fragment identifier resolves to the first activity fragment from a plurality of activity fragments; and 

building a software application that includes the computer-implemented business process, the computer-implemented business process including the first activity, wherein building the software application comprises:
based on the determination that the activity fragment identifier resolves to an identifier for the first activity fragment, building the first activity to include the software code for the first activity fragment type configured according to the parameter.
2. The method of claim 1, wherein the first activity fragment configuration comprises: 

the first activity fragment type;

software instructions specific to the first activity fragment type; and 

a set of activity fragment parameters specific to the first activity fragment type
2. The method of claim 1, wherein the first activity fragment configuration comprises:

 the first activity fragment type; 

software instructions specific to the first activity fragment type; and

 a set of activity fragment parameters specific to the first activity fragment type.
3. The method of claim 1, further comprising: 

based on the determination that the activity fragment identifier resolves to the first activity fragment, linking the first activity to the first activity fragment.
3. The method of claim 1, further comprising: 

based on the determination that the activity fragment identifier resolves to the first activity fragment, linking the first activity to the first activity fragment.
4. The method of claim 1, further comprising: 

based on the determination that the activity fragment identifier resolves to the first activity fragment, copying the first activity fragment into the first activity.
4. The method of claim 1, further comprising: 

based on the determination that the activity fragment identifier resolves to the first activity fragment, copying the first activity fragment into the first activity.
5. The method of claim 1, wherein creating the first activity fragment comprises receiving a processing option for the first activity fragment from an application designer.
5. The method of claim 1, wherein creating the first activity fragment comprises receiving a processing option for the first activity fragment from the application designer.
6. The method of claim 5, wherein the processing option comprises a number of threads to be used for execution of the first activity fragment.
6. The method of claim 5, wherein the processing option comprises a number of threads to be used for execution of the first activity fragment.
13. The computer readable medium of claim 7, wherein the computer-executable instructions comprise instructions for: 

based on a determination that the activity fragment identifier does not resolve to any activity fragment in a plurality of activity fragments, configuring the first activity according to a default configuration.
13. The computer readable medium of claim 7, wherein the computer-executable instructions comprise instructions for: 

based on a determination that the activity fragment identifier does not resolve to any activity fragment in a plurality of activity fragments, configuring the first activity according to a default configuration.
14. The computer readable medium of claim 7, wherein the computer-executable instructions comprise instructions for: 

based on a determination that the activity fragment identifier does not resolve to any activity fragment in a plurality of activity fragments, configuring the first activity according to a second activity fragment.
14. The computer readable medium of claim 7, wherein the computer-executable instructions comprise instructions for: 

based on a determination that the activity fragment identifier does not resolve to any activity fragment in a plurality of activity fragments, configuring the first activity according to a second activity fragment.
15. A system for creating software application processes, comprising: a computer processor; and a developer tool, the developer tool executable on the processor to: 

obtain a process specification for the computer-implemented business process specifying a plurality of activities, each activity representing a different type of work to be done as part of the computer-implemented business process; 





create a first activity fragment, the first activity fragment comprising a first activity fragment name, a first activity fragment type, a first activity fragment configuration, and a parameter to configure software code for the first activity fragment type; 











store the first activity fragment; 


obtain an instruction to configure a first activity of the plurality of activities, the instruction to configure the first activity including an activity fragment identifier; 

responsive to determining that the activity fragment identifier resolves to the first activity fragment, 



building the first activity to include the software code for the first activity fragment type configured according to the parameter; and 

deploy the software application processes on an application server, the software application processes comprising the computer-implemented business process, the computer-implemented business process comprising the first activity.
15. A system for creating software application processes, comprising: a computer processor; and a developer tool, the developer tool executable on the processor to: 

…obtain a process specification for a computer-implemented business process executable to perform a series of tasks to perform an operation, the process specification specifying a plurality of activities to perform the series of tasks, each activity in the plurality of activities representing a different type of work to be done as part of the computer-implemented business process;

create a first activity fragment, the first activity fragment comprising a first activity fragment name and a first activity fragment configuration, wherein creating the first activity fragment comprises receiving from an application designer: the first activity fragment name for the first activity fragment; an indication of a first activity fragment type for the first activity fragment, the first activity fragment type selected from a plurality of activity fragment types, each activity fragment type of the plurality of activity fragment types associated with software code for that activity fragment type; and a parameter to configure the software code for the first activity fragment type; 

store the first activity fragment;… 


obtain an instruction to configure a first activity of the plurality of activities, the instruction to configure the first activity including an activity fragment identifier; and 
based on a determination that the activity fragment identifier resolves to an identifier for the first activity fragment in a plurality of activity fragments: associate the first activity fragment with the first activity; and

 build the first activity to include the software code for the first activity fragment type configured according to the parameter; and 

deploy the software application on an application server, the software application comprising the computer-implemented business process, the computer-implemented business process comprising the first activity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193